                   Case 16-12549      Doc 61     Filed 10/02/20    Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                              BALTIMORE DIVISION

                   In re:                   §
                                            §
             Mary Lee Jones                 §                   Case No. 16-12549
                                            §                      Chapter 13
                                            §
                    Debtor(s).              §
*      *       *      *        * *   *      *    *    *   *                        *      *
                    RESPONSE TO NOTICE OF FINAL CURE PAYMENT

       Now comes, Servis One, Inc. dba BSI Financial Services, Inc. by its attorneys, Richard J.

Rogers and Cohn, Goldberg & Deutsch, LLC, and in response to the Notice of Final Cure

Payment states as follows:

       1)      Servis One, Inc. dba BSI Financial Services, Inc. disagrees that the Debtors have

paid the full amount to cure the default on Creditor’s claim.

       2)      Servis One, Inc. dba BSI Financial Services, Inc. disagrees that Debtor is current

with respect to all payments consistent with §1322 (b) (5). The Debtor has outstanding MFR

fees and costs as follows:




                                                     /s/ Richard J. Rogers
                                                     Richard J. Rogers 01980
                                                     Cohn, Goldberg & Deutsch, LLC
                                                     600 Baltimore Avenue, Suite 208
                                                     Towson, Maryland 21204
                                                     (410) 296-2550
                                                     Fax: (410) 296-2558
                                                     E-mail: bankruptcyecf@cgd-law.com
                 Case 16-12549       Doc 61    Filed 10/02/20     Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 2nd of October, 2020 that a copy of the foregoing

Response to Notice of Final Cure Payment was served by first class mail to:

Mary Lee Jones
3807 Glenarm Avenue
Baltimore, MD 21206
Debtor(s)



And by electronic filing notification CM/ECF to:
And debtor's(s') counsel:

James R. Logan
2419 Maryland Avenue
Baltimore, MD 21218
Counsel to the Debtor(s)


Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286
Chapter Trustee




                                                                  /s/ Richard J. Rogers
                                                                  Richard J. Rogers
